UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6109


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PABLO RIVERA-MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cr-00014-TMC-1; 6:13-CV-03340-TMC)


Submitted:   May 20, 2014                 Decided:   June 10, 2014


Before KING, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pablo Rivera-Martinez, Appellant Pro Se. Maxwell B. Cauthen,
III,   Assistant  United States  Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pablo        Rivera-Martinez        seeks   to        appeal    the     district

court’s    order     denying    relief     on     his   28    U.S.C.       § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing          of    the     denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Rivera-Martinez        has    not        made   the        requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3